Citation Nr: 1121128	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959.  He died in April 1999, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that reopened the claim and denied service connection for the cause of the Veteran's death.  In March 2006, the appellant was afforded a personal hearing before the undersigned Veterans Law Judge.

In an August 2007 decision, the Board reopened the claim of service connection for the cause of the Veteran's death and denied that matter on the merits.  The Veteran appealed the Board's August 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board.  In December 2009, the Board then remanded the case pursuant to the instructions contained within the Memorandum Decision.  

The Board thereafter remanded the case in March 2011 for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record does not reflect that any effort was made to comply with the directives contained within the Board's previous remand of March 2011.  Consequently, a remand is again required in this case.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board's observations and directives from the previous remand are once again set forth below and the directives must be completed prior to further appellate review.  

The record reflects that the Veteran died in April 1999.  The death certificate lists his cause of death as respiratory failure due to lung cancer.  Lung cancer is among the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2) (2010).  The appellant contends that this disease is the result of the Veteran's exposure to radiation in service.

Pursuant to the Court's April 2009 Memorandum decision, the Board previously determined that remand was necessary in order to obtain a dose estimate for the Veteran from the Defense Threat Reduction Agency (DTRA) regarding claimed in-service radiation exposure.  The record reflects a July 2010 response from the DTRA, indicating that it had "no record of radiation exposure from him."  However, in its response, DTRA went on to comment that "[f]or information on radiation exposure from sources other than nuclear testing or the occupation of Hiroshima or Nagasaki, we suggest you send your inquiry to:  Department of the Navy, Naval Dosimetry Center, ATTN: Commander Lisa Kennemur, OIC, Navy Environmental Health Center Detachment, Bethesda, Maryland 20889-5414."  DTRA further noted that "[t]hat office is responsible for maintaining occupational dosimetry data for Marine Corps personnel."

Since the Veteran was a member of the U.S. Marine Corps and the record does not reflect that any effort was made to obtain dosimetry data for the Veteran from the Department of the Navy, the Board is unable to conclude whether relevant dosimetry data is or is not available from this source.  Therefore, in an effort to ensure that every effort was made to obtain dosimetry data for the Veteran relating to his period of active service with the U.S. Marine Corps, the Board finds that remand is necessary so that an effort can be made to obtain relevant dosimetry data for the Veteran from this additional potential source.  

If it is determined by any dose assessment from the Department of the Navy that the Veteran was exposed to radiation, then the Veteran's claims file should be sent to the VA Under Secretary for Benefits for appropriate action under 38 C.F.R. § 3.311(c), to include an opinion from the VA Under Secretary for Health as to whether it is at least as likely as not that the Veteran's lung cancer was caused by radiation exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  Submit a request for an assessment as to the size and nature of the radiation dose received by the Veteran in service to:  Department of the Navy, Naval Dosimetry Center, ATTN: Commander Lisa Kennemur, OIC, Navy Environmental Health Center Detachment, Bethesda, Maryland 20889-5414.  

2.  If it is determined by the dose assessment that the Veteran was exposed to radiation, the case should then be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's lung cancer resulted from exposure to radiation during service.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


